—Cross appeal unanimously dismissed *950(see, CPLR 5511; Town of Massena v Niagara Mohawk Power Corp., 45 NY2d 482, 488; Matter of Brown v Starkweather, 197 AD2d 840, 841, Iv denied 82 NY2d 653) and order affirmed without costs. Memorandum: Petitioner was required to file the order to show cause with the County Clerk (see, CPLR 304), and his failure to do so renders this proceeding jurisdictionally defective (see, Matter of Zicari v Stewart, 207 AD2d 951 [decided herewith]).
In view of our determination, we do not address the remaining contentions raised by petitioner. (Appeals from Order of Supreme Court, Monroe County, Siracuse, J.—Election Law.) Present—Denman, P. J., Balio, Callahan and Davis, JJ.